COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Richlene Joannides

Appellate case number:    01-13-00755-CV

Trial court case number: 2006-19543

Trial court:              County Court at Law No 3 of Fort Bend County

        On January 15, 2014, this Court ordered Real Party in Interest, Richard L. Tate, file a
status report on settlement progress each 60 days following the date of that order. The Court has
not been updated, and intends to lift the abatement on Wednesday, April 30, 2014. This case
will be placed back on our active docket if no update is timely received before that date.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: April 24, 2014